Title: To George Washington from Robert Morris, 5 November 1782
From: Morris, Robert
To: Washington, George


                  
                     Sir,
                     Office of Finance 5th November 1782
                  
                  I have received the Letter which your Excellency did me the Honor to write on the 31st last Month.  I pray you will accept my Thanks for the Information and the Observations contained in it which shall meet my careful Attention.  With perfect Respect I have the honor to be Sir your Excellency’s most obedient and humble Servant
                  
                     Robt Morris
                     
                  
               